On reargument judgment reversed, with costs, and complaint dismissed, with costs, on the ground that plaintiff proved no contract for the sale of the premises, or some note or memorandum thereof expressing the consideration, in writing, subscribed by defendant or by his lawfully authorized agent. (Real Prop. Law, § 259.) This court unanimously reverses the second and third findings of fact and the conclusions of law found by the court at Special Term, and in place and stead thereof makes *885the following finding of fact: 2. Neither the defendant, nor any person by him lawfully authorized, made or signed a contract in writing, or some note or memorandum thereof expressing the consideration, for the sale of the premises described in the complaint; and the following conclusion of law: 1. The defendant is entitled to judgment dismissing the complaint upon the merits, with costs, and judgment is directed accordingly. Mills, Rich, Putnam, Blackmar and Kelly, JJ., concur. (See 191 App. Div. 897, 916.)